         Case 21-31087 Document 62 Filed in TXSB on 05/25/21 Page 1 of 2




              IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                 ENTERED
                         HOUSTON DIVISION                                        05/25/2021

IN RE:                   §                   CASE NO. 21-31087
                         §
MAGELLAN E & P HOLDINGS, §
INC.,                    §
                         §
      Debtor.            §                   CHAPTER 7

         ORDER GRANTING CHAPTER 7 TRUSTEE’S MOTION
       FOR TURNOVER OF PROPERTY OF THE ESTATE IN THE
      POSSESSION OF J.P. MORGAN AMES MATTISON, RECEIVER

       On this day, came on to be considered the Chapter 7 Trustee’s Motion for

Turnover of Property of the Estate in the Possession of J.P. Morgan Chase Bank

(“Motion”) (ECF No. 38). After considering the pleadings on file, and evidence

and arguments of counsel, the Court finds that the Motion should be Granted. It is

hereby

       ORDERED that the Motion is GRANTED; it is further

       ORDERED that J.P. MORGAN CHASE BANK (“Bank”), shall give an

accounting to the Chapter 7 Trustee of all Debtor funds Bank’s possession on March

30, 2021 and thereafter; it is further

       ORDERED that Bank turnover to the Trustee all property of the Debtor in

Bank’s possession, including the value of any property of the Debtor as of March 30,

2021 but no longer in the Bank’s possession, within 10 days of this Order but leaving

$1,000 in each Debtor bank account at Chase until further request for turnover from

the Trustee; and it is further
       Case 21-31087 Document 62 Filed in TXSB on 05/25/21 Page 2 of 2




      ORDERED that all further relief is denied without prejudice to the Chapter 7

Trustee seeking an attorney fee award by separate motion.




                                _________________________________________
                   May 25,04,
                    April     2018HONORABLE JEFFREY P. NORMAN
                           2021
                                UNITED STATES BANKRUPTCY JUDGE
